Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 1 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 2 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 3 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 4 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 5 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 6 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 7 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 8 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                               Continued Page 9 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 10 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 11 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 12 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 13 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 14 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 15 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 16 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 17 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 18 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 19 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 20 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 21 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 22 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 23 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 24 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 25 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 26 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 27 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 28 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 29 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 30 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 31 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 32 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 33 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 34 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 35 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 36 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 37 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 38 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 39 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 40 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 41 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 42 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 43 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 44 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 45 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 46 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 47 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 48 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 49 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 50 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 51 of 52
Case 19-22878   Doc 80-2   Filed 09/27/19 Entered 09/27/19 16:15:21   Desc Document
                              Continued Page 52 of 52
